                                        Case 2:18-bk-20151-ER          Doc 1527 Filed 02/11/19 Entered 02/11/19 15:53:08                        Desc
                                                                          Main Document Page 1 of 4


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   TANIA M. MOYRON (Bar No. 235736)                                     FILED & ENTERED
                                              tania.moyron@dentons.com
                                          3
                                              DENTONS US LLP
                                          4   601 South Figueroa Street, Suite 2500                                         FEB 11 2019
                                              Los Angeles, California 90017-5704
                                          5   Tel: (213) 623-9300 / Fax: (213) 623-9924                              CLERK U.S. BANKRUPTCY COURT
                                                                                                                     Central District of California
                                                                                                                     BY gonzalez DEPUTY CLERK
                                          6   Attorneys for the Chapter 11 Debtors and
                                              Debtors In Possession
                                          7

                                          8                               UNITED STATES BANKRUPTCY COURT
                                          9              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                         10   In re                                                Lead Case No. 2:18-bk-20151-ER
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   VERITY   HEALTH           SYSTEM              OF     Jointly Administered With:
                                              CALIFORNIA, INC., et al.,                            CASE NO.: 2:18-bk-20162-ER
         DENTONS US LLP




                                         12                                                        CASE NO.: 2:18-bk-20163-ER
           (213) 623-9300




                                                      Debtors and Debtors In Possession.           CASE NO.: 2:18-bk-20164-ER
                                         13                                                        CASE NO.: 2:18-bk-20165-ER
                                                                                                   CASE NO.: 2:18-bk-20167-ER
                                               Affects All Debtors
                                         14                                                        CASE NO.: 2:18-bk-20168-ER
                                                                                                   CASE NO.: 2:18-bk-20169-ER
                                         15    Affects Verity Health System of California, Inc.   CASE NO.: 2:18-bk-20171-ER
                                               Affects O’Connor Hospital                          CASE NO.: 2:18-bk-20172-ER
                                         16    Affects Saint Louise Regional Hospital             CASE NO.: 2:18-bk-20173-ER
                                               Affects St. Francis Medical Center                 CASE NO.: 2:18-bk-20175-ER
                                         17    Affects St. Vincent Medical Center                 CASE NO.: 2:18-bk-20176-ER
                                               Affects Seton Medical Center                       CASE NO.: 2:18-bk-20178-ER
                                         18    Affects O’Connor Hospital Foundation               CASE NO.: 2:18-bk-20179-ER
                                               Affects Saint Louise Regional Hospital             CASE NO.: 2:18-bk-20180-ER
                                         19     Foundation                                         CASE NO.: 2:18-bk-20171-ER
                                               Affects St. Francis Medical Center of Lynwood
                                                Foundation                                         Chapter 11 Cases
                                         20
                                               Affects St. Vincent Foundation                     Hon. Judge Ernest M. Robles
                                         21    Affects St. Vincent Dialysis Center, Inc.          ORDER APPROVING TERMS OF AGREEMENTS
                                               Affects Seton Medical Center Foundation            RESOLVING CERTAIN CURE OBJECTIONS
                                         22    Affects Verity Business Services                   RELATING TO EXECUTORY CONTRACTS AND
                                               Affects Verity Medical Foundation                  UNEXPIRED LEASES DESIGNATED BY SANTA
                                         23    Affects Verity Holdings, LLC                       CLARA COUNTY FOR ASSUMPTION AND
                                               Affects De Paul Ventures, LLC                      ASSIGNMENT [RELATED DOCKET NO. 1290, 1292]
                                         24    Affects De Paul Ventures - San Jose ASC, LLC
                                                                                                   HEARING:
                                                         Debtors and Debtors In Possession.        Date: January 30, 2019
                                         25                                                        Time: 10:00 a.m.
                                                                                                   Place: Courtroom 1568
                                         26
                                         27

                                         28
                                        Case 2:18-bk-20151-ER              Doc 1527 Filed 02/11/19 Entered 02/11/19 15:53:08                         Desc
                                                                              Main Document Page 2 of 4


                                          1              The Debtors’ Omnibus Reply to Cure Objections Relating to Executory Contracts and

                                          2 Unexpired Leases Designated By Santa Clara County For Assumption and Assignment (the

                                          3 “Reply”) [Docket No. 1292], as well as the agreements (the “Agreements”) resolving certain

                                          4 Resolved Cure Objections1 described therein, came on regularly for hearing on January 30, 2019

                                          5 (the “Hearing”) before the Honorable Ernest M. Robles, United States Bankruptcy Judge, in

                                          6 Courtroom 1568, United States Bankruptcy Court, Edward R. Roybal Building, 255 E. Temple

                                          7 Street, Los Angeles, CA 90012. Appearances were made as set forth on the record. The Reply

                                          8 relates to the sale of O’Connor Hospital and Saint Louise Regional Hospital and related assets to

                                          9 the County of Santa Clara (“SCC”), which required the assumption and assignment of various

                                         10 contracts and leases to SCC. See Order (A) Authorizing the Sale of Certain of the Debtors’ Assets
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 to Santa Clara County Free and Clear of Liens, Claims, Encumbrances, and Other Interests; (B)
         DENTONS US LLP




                                         12 Approving the Assumption and Assignment of an Unexpired Lease Related Thereto; and (C)
           (213) 623-9300




                                         13 Granting Related Relief [Dkt. No. 1153].

                                         14              The Court, having reviewed the Reply and the Agreements, the statements, arguments and

                                         15 representations of the parties made at the Hearing; and the entire record of these cases; and the

                                         16 Court, having determined that the Agreements are in the best interests of the Debtors, their estates,

                                         17 their creditors and their shareholders, and after due deliberation and sufficient good cause appearing

                                         18 therefor, and the Debtors having provided proper, timely, adequate and sufficient notice of the

                                         19 Reply,

                                         20              IT IS HEREBY ORDERED:

                                         21              1.       The Agreements resolving the Resolved Cure Objections are APPROVED.

                                         22              2.       The Debtors shall pay a cure amount of $51,823.59 at closing of the SCC Sale, as a

                                         23 condition to the assumption and assignment of the Roche Diagnostics Corporation contract to SCC.

                                         24 The Debtors shall also continue to pay any post-petition amounts due to Roche Diagnostics

                                         25 Corporation in the ordinary course of business and that any unpaid post-petition amounts shall be

                                         26 paid on the closing of the SCC Sale.
                                         27

                                         28
                                              1
                                                  All capitalized terms not otherwise defined herein shall have the meaning afforded in the Reply.

                                                                                                          2
                                              110062663\V-4
                                        Case 2:18-bk-20151-ER            Doc 1527 Filed 02/11/19 Entered 02/11/19 15:53:08               Desc
                                                                            Main Document Page 3 of 4


                                          1            3.         The Debtors shall pay the following cure amounts at closing of the SCC Sale as a

                                          2 condition to the assumption and assignment of the contracts with the following Stanford related

                                          3 counterparties:

                                          4                   •   CMQCC - $0
                                          5                   •   Packard Children’s Health Alliance - $0
                                          6                   •   Stanford Blood Center, LLC - $2,975.00
                                          7                   •   Stanford Health Care Advantage - $2,565.00
                                          8                   •   Stanford Health Care - $897,626.04
                                          9                   •   University Healthcare Alliance - $170,881.53
                                         10            The Debtors shall also continue to pay any post-petition amounts due to the above contract
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 counterparties in the ordinary course of business and that any unpaid post-petition amounts shall be
         DENTONS US LLP




                                         12 paid on the closing of the SCC Sale. Any post-petition amount that is outstanding as of the closing
           (213) 623-9300




                                         13 date of the SCC Sale shall be pro-rated between the Debtors and SCC, with the Debtors paying the

                                         14 prorated pre-closing amount as a cure payment and the remaining prorated post-closing amount shall

                                         15 be owed by SCC.

                                         16            4.         The Debtors shall pay the following cure amounts to Care 1st Health Plan at closing

                                         17 of the SCC Sale as a condition to the assumption and assignment of the contracts with the following

                                         18 Debtors:

                                         19                   •   O’Connor Hospital - $1,483.53
                                         20                   •   St. Louise Regional Hospital - $0.00
                                         21            5.         The Debtors shall pay a cure amount of $3,136.23 at closing of the SCC Sale as a

                                         22 condition to the assumption and assignment of the Humana Inc. contract to SCC.

                                         23            IT IS SO ORDERED.

                                         24

                                         25

                                         26
                                         27

                                         28

                                                                                                   3
                                              110062663\V-4
                                        Case 2:18-bk-20151-ER           Doc 1527 Filed 02/11/19 Entered 02/11/19 15:53:08   Desc
                                                                           Main Document Page 4 of 4


                                          1                                                ###

                                          2

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23
                                              Date: February 11, 2019
                                         24

                                         25

                                         26
                                         27

                                         28

                                                                                            4
                                              110062663\V-4
